The respondent is a member of the Bar of this state. On Thursday, April 27, 1978, he appeared before us in response to our order to show cause why he should not be disciplined for his failure to respond to complaints filed by clients with this Court’s Disciplinary Board pursuant to the pertinent provisions of our Rule 42. The respondent appeared and acknowledged that he had not filed any responses to the complaints despite numerous requests by the Board’s counsel to do so. Failure to comply wi.th the reasonable requests of either the Board or its counsel is a ground for discipline under our Rule 42-2.
The expeditious disposition of complaints filed against attorneys is the goal of this Court. An attorney’s disregard of the requests made by the Board or its counsel pursuant to our disciplinary rules cannot go unpunished.
Accordingly, it is ordered, adjudged and decreed that George Bristol is hereby reprimanded for indulging in the practices described herein, and he is to forthwith file a response in which he will set out the facts that will assist the counsel and the Board in discharging their duties under the rule. Failure on the respondent’s part to file the report will *985result in an order being entered, without any further notice, indefinitely suspending him from the practice of law.